DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
Status of the application
Receipt of Applicant’s claim amendments and arguments filed on 08/24/2021 are acknowledged.  
In light of claimed amendments, specifically limiting the antibody to AT14-013, and so, applicants’ arguments are persuasive with respect to the CD43 peptide for AT14-013 antibody binding. However, applicants’ arguments for coupled molecular scaffold and newly added limitation “biocompatible additive” are found not persuasive. 
Accordingly, the previous 112 written description rejection is modified, to address the claim amendments. 
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 

Response to Arguments
Applicant’s arguments filed on 08/24/2021 have been fully considered but are not persuasive, see the reasons below. 
Applicants argue that claim 1 has been revised to expedite allowance, and claim recites a molecular scaffold or biocompatible additive. Examples of such biocompatible additives are provided on page 36, line 21, and include a carrier, diluent, excipient or filler. The specification as filed provides a representative example of a molecular scaffold or biocompatible additive and pointed to examples 1 and 4. 
First, there is scope of molecular scaffold described in the specification, though scaffold is critical in the properties of conjugate. The specification simply stated that “Non-limiting examples of such scaffold or carriers are keyhole limpet hemocyanin and CLIPS scaffolds (such as for instance bis(bromomethyl)benzene, tris(bromomethyl)benzene and tetra(bromomethyl)benzene, described in WO 2004/077062)”. Also, the specification not even defined the biocompatible additive. In page 36, line 21, all it stated was “Said immunogenic composition preferable further comprises a biocompatible additive, such as for instance a carrier, diluent, excipient or filler”. It is not even clear how the biocompatible additive is coupled with the peptide. In examples 1 and 4, there is no mention of scaffold or biocompatible additive. The example 1 describes general materials and methods for the antibody and CD43 peptide, whereas example 4 describes epitope mapping of CD43 truncated variants. None of the examples or specification described the conjugates. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 15-17 and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are identification of the (A) claim limitations at issue and (B) establishing a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
Claim 1 is drawn to a recombinant or purified CD43 peptide for AT14-013 antibody binding, said peptide having a length of at most 100 amino acid residues comprising: the amino acid sequence GTITTNSPETSSRTSGAPVTTAASSLETSRGTS, wherein said peptide has an AML-specific glycosylation pattern or an MDS-specific glycosylation pattern, and wherein the 
The claimed peptide is coupled to a scaffold or a biocompatible additive. So, the claimed product is nothing but a conjugate of peptide and scaffold (or biocompatible additive). Based on the claims, the function of conjugate is AT14-013 antibody binding, which may be useful to treat associated disease(s).  
The scaffold or biocompatible additive can be interpreted as all possible scaffolds or biocompatible additive in the claimed subject matter. There is no description of the claimed conjugate, specifically, the structural features of scaffold or biocompatible additive either in the claims or in the specification. The properties of conjugates are sensitive to type of scaffold or biocompatible additive, and so, in its absence of their structural features description in the specificaiton, a skilled person can expect unpredictability in the function of conjugate as a whole. In its absence of clear definition(s) or description, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The specification also failed to describe the activity of conjugate, with all possible scaffolds or carriers, for the recited function of AT14-013 antibody binding and so, the structure/function relationship for the claimed generic conjugate with respect to all possible scaffold or biocompatible additive are not described. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(3)(a)(ii).  
In fact, the specification fails to show data with any scaffold or biocompatible additive for the claimed conjugate.  That means specification fails to disclose representative number of species for the claimed conjugate or not explained the possible unpredictability among the scaffold or biocompatible additive. 
The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
The question is the CD43 peptide coupled with any possible scaffolds or carriers, will the conjugate be capable of retain its property? Do applicants provide enough description for all the variables in the conjugate and their association towards the property, so that a skilled person in the art understands the claimed invention? 
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 

In addition, there is no universal scaffold or biocompatible additive for peptides. Shown data is limited to binding properties with the AT14-013 without scaffold or scaffold or biocompatible additive. So, the provided data is very limited. Applicants can claim as broadly as possible, however, however, if there is a variability in the broadly claimed subject matter, and that variability expects unpredictability, then specification must describe the possible uncertainties and how it can be solved, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
There is no shown data with any scaffold or biocompatible additive in the specification, not even these are defined clearly, such as possible types etc. That means specification fails to disclose representative number of species for the claimed genus of conjugates or not explained the possible unpredictability among the variable moieties. 
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention: 
The scaffolds or carriers or linkers in the peptide conjugates is probably one of the most unpredictable area of biotechnology. 
Timmerman et al (US 8,742,070 B2) pointed out the unpredictability in the scaffolds and stated that the synthesis of scaffold-bound peptidomimetics with multiple peptides or peptide segments, for example, for mimicking discontinuous epitopes or binding sites, has been facing long-standing technical difficulties. Not only multiple peptides or peptide segments need to be fixed on a molecular scaffold or scaffolds but typically they have to be captured in a structurally coordinated fashion to be effective as a binding partner. [See col.4, lines 5-46]. 
White et al (Expert Opinion on Drug Discover, 2016, Vol.11, No.12, 1151-1163) clarified that there is no single modality will dominate the field of peptide macrocycles, and it seems likely that the various modalities will be applied on a case-by-case basis and tailored for specific applications. For example, stapled peptides have particular advantages when helical epitopes are involved, whereas other templating approaches are more suitable for β-strand or turn epitopes. [See section 6. Expert opinion in page 1159]. 
In view of above evidences, applicants have claimed wide range of conjugates with the recited sequence and with all possible scaffold or biocompatible additive, and a skilled person in the art can expect unpredictability in the broadly claimed genus. There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed conjugates would be effective.  Without a correlation 
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Allowable Subject Matter
Claims 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658